IN THE SUPREME COURT OF THE STATE OF DELAWARE

USAA CASUALTY INSURANCE                          §
COMPANY,                                         §
                                                 §   No. 273, 2019
       Plaintiff Below,                          §
       Appellant,                                §   Court Below: Superior Court
                                                 §   of the State of Delaware
               v.                                §
                                                 §   C.A. No. K18C-05-050
TRINITY CARR,                                    §
                                                 §
       Defendant Below,                          §
       Appellee.                                 §


                              Submitted: November 20, 2019
                              Decided:   January 29, 2020


Before SEITZ, Chief Justice; VALIHURA, VAUGHN, and TRAYNOR, Justices;
SLIGHTS, Vice Chancellor,* constituting the Court en Banc.


Upon appeal from the Superior Court of the State of Delaware. REVERSED and
REMANDED.

Jeffrey A. Young, Esquire, Young & McNelis, Dover, Delaware, Counsel for
Appellant.
Benjamin C. Wetzel, III, Esquire, Wetzel & Associates, P.A., Wilmington,
Delaware, Counsel for Appellee.




* Sitting by designation under Del. Const. art. IV § 12.
TRAYNOR, Justice:
      USAA Casualty Insurance Company (“USAA”) sought a declaratory

judgment in the Superior Court that it was not obligated to defend, indemnify, or

provide insurance coverage for claims made in two lawsuits against Trinity Carr, the

daughter of a USAA homeowner’s-insurance policyholder. The plaintiffs in the

underlying lawsuits sought money damages from Carr and others for personal

injuries and wrongful death suffered by Amy Joyner-Francis in a physical

altercation—described in both complaints as a “brutal, senseless, forseeable [sic]

and preventable attack”—between Joyner-Francis and Carr and her friends.1 USAA

argued below, as it does here, that the incident—whether it be labeled an altercation,

an attack, or otherwise—was not an “accident” and therefore not a covered

occurrence under the policy and that, even if it were, the purported liability is

excluded from coverage. The Superior Court disagreed and entered summary

judgment in favor of Carr.2 USAA appealed.

      We agree with USAA’s interpretation of the relevant policy provisions and

therefore reverse the Superior Court’s judgment. To label an intentional assault, as

the parties agree occurred here, an accident is to disregard the ordinary, everyday

meaning of “accident.” We thus hold that whether an assault is an “accident” is



1
 App. to Opening Br. at A50, A71 (hereinafter “A____”).
2
 USAA Cas. Ins. Co. v. Carr, 2019 WL 2461708 (Del. Super. Ct. June 12, 2019) (hereinafter
“Opinion Below”).
                                           2
determined by the intent of the insured, and not by the viewpoint of the victim.

Further, even though Carr may not have intended to cause Francis’s death, she

certainly intended to cause injury to her. Therefore, the provision that excludes

coverage for intended injuries “even if the resulting injury . . . is of a different, kind,

quality[,] or degree”—here, death—would bar coverage in any event.

                                          I. FACTS

       In April 2016, non-party Amy Joyner-Francis suffered sudden cardiac death3

after she was assaulted by Defendant/Appellee Trinity Carr in their high school

bathroom. Joyner-Francis’s autopsy revealed that she had a “large atrial septal

defect and pulmonary hypertension,”4 which, in addition to the emotional and

physical stress from the fight, caused her heart failure. This Court has already

analyzed the facts and video evidence related to Carr’s criminal proceedings, finding

that the assault, which consisted mostly of “awkward punches . . . grappling[,] and

kicking” on the floor, was a contributing cause of Joyner-Francis’s death, though her

death was a result outside the risk of which Carr should have been aware within the

meaning of 11 Del C. § 263.5


3
  “Sudden cardiac death is a sudden, unexpected death caused by a change in heart rhythm.” Heart
Disease and Sudden Cardiac Death, WEBMD, https://www.webmd.com/heart-
disease/guide/sudden-cardiac-death#1 (last visited Jan. 17, 2020).
4
  Cannon v. State, 181 A.3d 615, 619 (Del. 2018). “An atrial septal defect is a birth defect of the
heart in which there is a hole in the wall (septum) that divides the upper chambers (atria) of the
heart.” Facts about Atrial Septal Defect, CENTERS FOR DISEASE CONTROL AND PREVENTION,
https://www.cdc.gov/ncbddd/heartdefects/atrialseptaldefect.html (last visited Jan. 17, 2020).
5
  Cannon, 181 A.3d at 625.
                                                3
       After Carr’s criminal prosecution, two civil lawsuits were filed in Superior

Court by Joyner-Francis’s estate and by her parents. Carr demanded a defense and

indemnification from Plaintiff/Appellant USAA, which has a homeowner’s

insurance policy (“Policy”) covering Carr’s mother and potentially Carr as a resident

relative.6 In response, USAA sought a declaratory judgment that it did not have to

cover Carr’s litigation defense or indemnify her losses under the Policy. After

discovery, USAA moved for summary judgment, which Carr opposed. The Superior

Court denied USAA’s motion, took Carr’s opposition to the summary judgment

motion as a cross-motion for summary judgment, and granted that cross-motion.

USAA appeals that decision to us.

       The Policy provides for defense and indemnification “[i]f a claim is made or

a suit is brought against any insured for damages because of bodily injury or property

damage caused by an ‘occurrence’ to which this coverage applies” (“Coverage

Clause”).7    “Occurrence” is defined in the policy as “an accident, including

continuous or repeated exposure to substantially the same general harmful

conditions, which results . . . in . . . bodily injury; or property damage.”8 The Policy

also includes an exclusion of coverage for bodily injury “which is reasonably

expected or intended by an insured even if the resulting bodily injury . . . is of a


6
  Opening Br. at 1.
7
  A111 (internal quotation marks omitted).
8
  A88 (internal quotation marks omitted).
                                             4
different kind, quality[,] or degree than initially expected or intended” (“Exclusion

Clause”).9

       On appeal, USAA argues that the Policy does not cover Carr’s litigation

defense or litigation liabilities because Joyner-Francis’s bodily injury—death—was

not caused by an “accident,” as required for coverage under the Coverage Clause.

Alternatively, it argues that, even if Joyner-Francis’s death was caused by an

“accident,” coverage is not available due to the Exclusion Clause. Because we agree

with USAA that Joyner-Francis’s death was not caused by an accident, and even if

were, it would be excluded under the Exclusion Clause, we reverse the Superior

Court’s judgment.

                                     III. ANALYSIS

       The interpretation of an insurance policy is a question of law and subject to

de novo review.10 “[T]he language of an insurance contract is always construed most

strongly against the insurance company which has drafted it.”11 But “if the language




9
  A112 (internal quotation marks omitted).
10
   Hudson v. State Farm Mut. Ins. Co., 569 A.2d 1168, 1170 (Del. 1990).
11
   Steigler v. Ins. Co. of N. Am., 384 A.2d 398, 400 (Del. 1978).
                                              5
of an insurance contract is clear and unambiguous[,] a Delaware court will not

destroy or twist the words under the guise of construing them.”12

       A.     The Policy does not cover Carr for her role in Joyner-Francis’s
              death because the death was not caused by an “accident.”
       The Policy’s Coverage Clause provides for insurance coverage where “bodily

injury . . . [is] caused by an [accident].”13 The parties’ dispute concerns the meaning

of the word “accident,” although they agree that the meaning incorporates some form

of unforeseeability.14 The central questions are “what must be unforeseeable?” and

“to whom?”

       This Court most recently grappled with, but did not decide, that question in

Hudson v. State Farm Mut. Ins. Co.15 The issue in that case was whether a driver’s

automobile insurance policy covered injuries sustained by the victim when the driver

intentionally drove his car into a telephone pole with the intent to injure the victim.

The insurance company argued that the injury was not caused by an accident because

it was intentionally inflicted by the driver, and, therefore, the insurer did not need to

indemnify the driver for the costs of the injuries. The victim responded that “[a]

majority of states have held that whether an assault constitutes an ‘accident’ within


12
   Hallowell v. State Farm Mut. Auto. Ins. Co., 443 A.2d 925, 926 (Del. 1982).
13
   A111 (internal quotation marks omitted). As established above, and undisputed by the parties,
the Coverage Clause uses the word “occurrence,” which is defined as an “accident.”
14
   Opening Br. at 11 (citing Merriam-Webster’s Dictionary, which defines “accident” using the
word “unforeseen”); Answering Br. at 6 (citing Black’s Law Dictionary, which defines “accident”
using the words “not expected”).
15
   569 A.2d 1168.
                                               6
the limits of coverage must be determined from the standpoint of the injured party

rather than the insured”—and from the victim’s standpoint, the injury is an accident

because it was unforeseen and unexpected.16 Although we noted that many of the

cases cited by the victim were inapposite because they “arose from bodily injuries

intentionally caused by the employees of the insured rather than the insured himself”

and that “at least five jurisdictions have adopted the view that whether injuries were

‘caused by accident’ must be determined from the standpoint of the insured,” we did

not decide the case on the basis of whose perspective controls.17 Instead, we decided

the case on public policy grounds, holding that “Delaware’s enactment of motor

vehicle financial responsibility laws,” which require owners of motor vehicles to

have insurance, showed a “fundamental purpose” of “protect[ing] and

compensate[ing] all persons injured in automobile accidents.”18 We therefore ruled

against the insurer.

       Our trial courts, however, have attempted to answer the question of whether

the insured’s or the injured person’s perspective defines whether an event is an

accident in the context of homeowners’ insurance. In State Farm Fire & Cas. Co.

v. Hackendorn,19 a case involving a victim who was shot by someone intending to




16
   Id. at 1170.
17
   Id. at 1170–1171.
18
   Id. (emphasis added).
19
   605 A.2d 3, 7 (Del. Super. Ct. 1991).
                                           7
shoot someone else, the insurer made an argument similar to the one made by the

insurer in Hudson—namely, that because the injury was the result of an intentional

act, the insurance policy did not provide for a legal defense and indemnification of

legal liabilities. The Superior Court noted the lack of Delaware decisions grappling

with whether “accidents” are defined by the insured’s or the injured person’s

perspective in the context of homeowners’ insurance. Because the court saw the

perspective issue as unsettled under Delaware law, it found that the word “accident”

was ambiguous.20 And because ambiguities in insurance contracts are construed

against the insurer, the Hackendorn court read “accident” from the perspective of

the injured rathered than the insured; it therefore ruled against the insurer.21 In

Camac v. Hall, the Superior Court followed the Hackendorn interpretation,

concluding that the insurer must cover the litigation defense and liabilities arising

from the insured’s punching of a victim in a bar bathroom, because “[i]t is not usual

or expected to be struck at such a time.”22

       Here, the arguments are substantially the same as the ones made in Hudson,

Hackendorn, and Camac. Accordingly, the Superior Court hewed closely to the

reasoning in those cases, and determined that there was a “similar ambiguity in this

case with regard to whether the incident in the restroom . . . qualifies as an


20
   Id. at 8.
21
   Id.
22
   698 A.2d 394, 396 (Del. Super. Ct. 1996).
                                               8
accident.”23 Then, because ambiguities in insurance contracts are construed against

the insurer, the court ruled for Carr and found the Coverage Clause applied.

       On appeal, USAA disputes, as it did below, that whether an incident is an

accident must be determined from the insured’s standpoint rather than the victim’s.

According to USAA, because Carr intended for the fight, which unexpectedly

caused Joyner-Francis’s death, to happen, the fight was not an accident. Carr, on the

other hand, argues that whether an incident is an “accident” must be determined from

the perspective of the victim—that is, if the victim did not expect or foresee the

incident and injury, it is an accident from the victim’s perspective. According to

Carr, Joyner-Francis did not expect or foresee her death, so her death must be an

accident that is covered by the Policy. But Carr’s argument is actually about the

extent of the injury—death, as opposed to minor bruising. The Coverage Clause

provides that the bodily injury—in this case, Joyner-Francis’s death—must be

caused by an accident, not that the nature or extent of the injury itself must be an

accident.24 Thus, even from Joyner-Francis’s viewpoint, the question is whether the



23
   Opinion Below, 2019 WL 2461708 at *4. As we understand the Superior Court’s analysis, the
ambiguity had two sources. First, the policy failed to stipulate whether the existence of an accident
should be determined from the point of view of the insured or the injured person. Second, the
court also noted that, even if the existence of an accident were to be determined from Carr’s
perspective, the answer would be “complicated”—because even though Carr clearly intended to
harm Joyner-Francis, Joyner-Francis’s death was just as unexpected to Carr as it was to Joyner-
Francis.
24
   The language of the Coverage Clause clearly provides that the accident causes the bodily injury,
and not that the extent of the injury is the accident. A111 (covering claims brought because of
                                                 9
events that caused her death were accidental, not whether the death itself was an

accident.

       We therefore hold, contrary to the Superior Court holdings in Hackendorn and

Camac, that whether an incident is an “accident” in the context of homeowners’

insurance policies must be determined from the viewpoint of the insured. To hold

otherwise would be to distort the ordinary meaning of the word “accident”25 and

subvert the “well-established common law principle that an insured should not be

allowed to profit, by way of indemnity, from the consequences of his own

wrongdoing”26 in a context where no announced Delaware public policy applies.27

Joyner-Francis’s death was caused by a combination of her medical conditions and

the “emotional and physical stress from the assault.”28 The medical conditions

themselves were not incidents, accidental or otherwise—they were preexisting

conditions. And the assault was not an “accident”—as we noted in Cannon, video


“bodily injury . . . caused by an occurrence,” with “occurrence” being defined as an “accident”)
(internal quotation marks omitted).
25
   Regardless of the dictionary used, the definition of “accident” always includes some element of
unforesseeability, lack of intention, or lack of expectation. See, e.g., accident, MERRIAM-
WEBSTER, https://www.merriam-webster.com/dictionary/accident (last visited Jan. 21, 2020) (“an
unforeseen and unplanned event or circumstance”); accident, CAMBRIDGE DICTIONARY,
https://dictionary.cambridge.org/us/dictionary/english/accident (last visited Jan. 21, 2020)
(“something that happens unexpectedly and unintentionally”); ACCIDENT, Black’s Law
Dictionary (11th ed. 2019) (“[a]n unintended and unforeseen injurious occurrence; something that
does not occur in the usual course of events or that could not be reasonably anticipated; any
unwanted or harmful event occurring suddenly, as a collision, spill, fall, or the like, irrespective of
cause or blame”).
26
   Hudson, 569 A.2d at 1170.
27
   We do not disturb the holding in Hudson, which dealt with automobile insurance.
28
   Cannon, 181 A.3d at 619.
                                                 10
evidence showed Carr “bragging that [she and her friends] intended to ‘get’ [Joyner-

Francis],”29 and USAA points out that Carr was the aggressor in the fight.30 Because,

from Carr’s perspective, the fight that caused Joyner-Francis’s death was not an

accident, the Policy does not provide coverage for her litigation expenses or legal

liabilities.

       B.      Even if Joyner-Francis’s death was caused by an “accident,”
               coverage is excluded under the Exclusion Clause.
       Separately, the Policy’s Exclusion Clause provides USAA relief even if the

Coverage Clause does not. The Exclusion Clause provides that the Coverage Clause

does not apply to bodily injury “which is reasonably expected or intended by any

insured even if the resulting bodily injury . . . is of a different kind, quality[,] or

degree than initially expected or intended.”31

       The Superior Court found this language to be “ambiguous at best, and utterly

confusing at worst.”32 As a result, it construed the provision against the drafter,

USAA, and held that USAA had not carried its burden to prove the clause applied.33

But ambiguity requires that there be two different reasonable interpretations of the

text in question;34 the Superior Court’s interpretation of the Exclusion Clause renders


29
   Id. at 618.
30
   Opening Br. 5.
31
   A112.
32
   Opinion Below, 2019 WL 2461708, at *7.
33
   Id.
34
   Hallowell, 443 A.2d at 926 (“[A]n ambiguity exists when the language in a contract permits two
or more reasonable interpretations.”).
                                               11
the clause entirely inoperative,35 which cannot have been a reasonable expectation

of the parties.36 “A textually permissible interpretation that furthers rather than

obstructs that [contract’s] purpose should be favored.”37 Thus, “[c]ontracts are to be

interpreted in a way that does not render any provisions ‘illusory or meaningless.’”38

Here, although the Exclusion Clause might have been drafted more clearly, the intent

of the Clause is clear: USAA sought to exclude coverage where the insured intended

to cause bodily injury, even if the resulting injury was more or less serious or of a

different kind than intended.          Even the court below acknowledged that such a

meaning was probably what USAA intended to convey by its language.39

       And when given this meaning, the Exclusion Clause clearly excludes

coverage in this case. Carr intended some bodily injury; she initiated the assault on

Joyner-Francis by “slam[ing]” Joyner-Francis to the ground, yanking her by her hair,

and “striking her—[albeit] by and large ineffectually—with loosely-balled fists


35
    The court went so far as to conclude that the Exclusion Clause contained a “logical
impossibility” because “the bodily injury or property damage for which the exclusion purports to
exclude coverage appears to be one and the same with the ‘resulting’ bodily injury or property
damage, but the exclusionary language attempts to draw a distinction between the two.” Opinion
Below, 2019 WL 2461708, at *7. As set forth above, we do not read it that way.
36
    We have held that an insurance contract should be read to accord with the reasonable
expectations of the purchaser so far as the language will permit. State Farm v. Johnson, 320 A.2d
345, 347 (Del. 1974) (quoting Cooper v. Gov’t Emp. Ins. Co., 237 A.2d 870, 873 (N.J. 1968)).
And we assume that parties do not expect that the clauses they draft will be surplusage.
37
   ANTONIN SCALIA & BRYAN A. GARNER, READING LAW: THE INTERPRETATION OF LEGAL TEXTS
63.
38
   In re Verizon Ins. Coverage Appeals, 2019 WL 5616263, at *6 (Del. Oct. 31, 2019).
39
   Opinion Below, 2019 WL 2461708, at *4 (“The insurer may have intended to state that coverage
is excluded where the insured reasonably expects or intends some injury or damage, even if the
injury or damage that actually results is neither expected nor intended.”) (emphasis in the original).
                                                 12
before pulling her again by her hair.”40 That intention alone triggers the Exclusion

Clause. That the resulting injury was not initially expected or intended is irrelevant;

indeed, just such a situation is exactly what the Exclusion Clause is meant to exclude.

                                IV. CONCLUSION

         For the foregoing reasons, we REVERSE the Superior Court’s order granting

summary judgment in Carr’s favor and REMAND for entry of judgment consistent

with this Opinion.




40
     Cannon, 181 A.3d at 618.
                                          13